 



Exhibit 10.6

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

      This Amendment No. 1 to Rights Agreement (this “Amendment”) is dated and
effective as of March 30, 2005, by and between Horizon Offshore, Inc., a
Delaware corporation (the “Company”), and Mellon Investor Services, LLC., as
Rights Agent (“Mellon”).

W I T N E S S E T H:

      WHEREAS, the Company entered into that certain Rights Agreement, dated
January 11, 2002 (the “Rights Agreement”), by and between the Company and
Mellon, as Rights Agent;

      WHEREAS, on March 29, 2005, the Board of Directors of the Company
authorized the Company to enter into a Restructuring Letter Agreement (the
“Restructuring Agreement”) with and the holders of the Company’s 16% and 18%
Subordinated Secured Notes due March 31, 2007 (the “Subordinated Notes”) and
outstanding shares of Company’s Series A Redeemable Participating Preferred
Stock, $1.00 per value per share (the “Preferred Stock”), pursuant to which the
Subordinated Notes and shares of Preferred Stock will be exchanged for the
Company’s common stock and mandatorily convertible redeemable preferred stock;
and

      WHEREAS, pursuant to Section 27 of the Rights Agreement, the Company and
the Rights Agent desire to amend the definition of Acquiring Person in Section 1
of the Rights Agreement to ensure that the transactions consummated pursuant to
the Restructuring Agreement do not cause a Triggering Event under the Rights
Agreement;

      NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein and in the Rights Agreement, the parties hereby agree as
follows:

      1. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Rights Agreement.

      2. The definition of Acquiring Person in Section 1 of the Rights Agreement
is hereby amended, such that, as amended, it shall read in its entirety as
follows:

      “Acquiring Person” means any Person who, together with all Affiliates and
Associates of such Person, is the Beneficial Owner of the Threshold Percentage
or more of the shares of Common Stock then outstanding, but shall not include an
Exempt Person; provided, however, that (a) if the Board determines in good faith
that a Person who would otherwise be an Acquiring Person has become the
Beneficial Owner of a number of shares of Common Stock such that the Person
would otherwise qualify as an Acquiring Person inadvertently (including, without
limitation, because (i) such Person was unaware that it beneficially owned a
percentage of Common Stock that would otherwise cause such Person to be an

 



--------------------------------------------------------------------------------



 



Acquiring Person or (ii) such Person was aware of the extent of its Beneficial
Ownership of Common Stock but had no actual knowledge of the consequences of
such Beneficial Ownership under this Agreement) and without any intention of
changing, exercising or influencing control of the Company, then such Person
shall not be deemed to be or to have become an Acquiring Person for any purposes
of this Agreement unless and until such Person shall have failed to divest
itself as soon as practicable (as determined, in good faith, by the Board of
Directors of the Company) of Beneficial Ownership of a sufficient number of
shares of Common Stock so that such Person would no longer otherwise qualify as
an Acquiring Person; and (b) no Person shall become an Acquiring Person as the
result of any acquisition of shares of Common Stock by the Company which, by
reducing the number of shares of Common Stock outstanding, increases the
proportionate number of shares of Common Stock beneficially owned by such Person
to the Threshold Percentage or more of the shares of Common Stock then
outstanding; provided, however, that if a Person shall become the Beneficial
Owner of the Threshold Percentage or more of the shares of Common Stock then
outstanding by reason of such share acquisition by the Company and shall
thereafter become the Beneficial Owner of any additional shares of Common Stock
(other than pursuant to a dividend or distribution paid or made by the Company
on the outstanding Common Stock or pursuant to a split or subdivision of the
outstanding Common Stock), then such Person shall be deemed to be an Acquiring
Person unless upon becoming the Beneficial Owner of such additional shares of
Common Stock such Person does not beneficially own the Threshold Percentage or
more of the shares of Common Stock then outstanding. Notwithstanding anything
contained herein to the contrary, no party to the Restructuring Agreement or any
of such party’s respective Affiliates or Associates shall be deemed to be an
Acquiring Person.

      3. Except as amended hereby, the Rights Agreement and all exhibits thereto
shall remain in full force and effect.

      4. This Amendment may be executed in multiple counterparts and each such
counterpart shall for all purposes be deemed an original, and all such
counterparts shall together constitute one and the same instrument.

      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed in their names and on their behalf by and through their duly authorized
officers, effective as of the date first above written.

              HORIZON OFFSHORE, INC.   MELLON INVESTOR SERVICES, LLC            
 
/s/ David W. Sharp
  /s/ Deanna Akin
 
   
By:
  David W. Sharp   By:   Dianna Akin
Title:
  Executive Vice President and
Chief Financial Officer   Title:   Client Relationship Executive

2